SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX New discovery in Espírito Santo Basin deep waters Rio de Janeiro, October 24, 2014 – Petróleo Brasileiro S.A. – Petrobras announces the discovery of a hydrocarbon accumulation in deep waters of the Espírito Santo Basin post-salt by drilling well 4-BRSA-1265-ESS (ANP nomenclature) / 4-GLF-42-ESS (Petrobras nomenclature) , informally known as Lontra, at a water depth of 1,319 meters. This well, which is 81 km offshore the city of Vitória in Espírito Santo state and lies within the Golfinho production concession area, confirmed the presence of gas and condensates, as supported by log data e cable test performed at the well. The reservoirs were identified at 3,055 meters in depth and well drilling operations ceased at 3,238 meters. Petrobras is the operator and holds 100% of the Golfinho production concession. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 24, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
